Per Curiam :
The learned counsel for the plaintiff in error have failed to satisfy us that the court below erred in entering a nonsuit. The plaintiff proved that Eisenhart was not a relation of Jacob H. Lenig, the assured, and if he had also proved that Eisenhart was not a creditor of Lenig, he would have had a stronger case. The plaintiff contended, however, that the burden was upon the defendant to prove that he was a creditor of Lenig. We do not think so. The' policy of insurance had been formally assigned to Eisenhart, and the company had paid him the money. He was prima facie entitled to retain it. The transaction upon its face was regular and legitimate. What occasion had the defendant, with the money in his pocket, to prove anything, until his right to retain it had been impeached 'by evidence ? It must be remembered that this was not a suit against the company to recover upon the policy, but a suit by the administrators of the assured to recover the money from one to whom the company had voluntarily paid it, thus recognizing his right to recover it.
Judgment affirmed.